DETAILED ACTION
This office action is in response to the amendments/remarks filed on 11/23/2020. Claims 13-19, 21-22 and 24-33 are pending; claims 14-17, 24, 26, 28-29 have been amended; claims 20, 23 are canceled. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
The previous claims objections have been withdrawn in light of the amendments to claims 16, 17, 19.
The previous claim rejection under 35 USC § 112 (b) has been withdrawn in light of the amendment to claim 15.
Applicant argued “each of the at least two support segments including a plurality of teeth”.  In Wilmer each segment 11 includes a single tooth, providing a less secure arrangement than a plurality of teeth” with respect to the rejection under 35 USC §102 have been considered but are not persuasive because the limitation does not require each segment having plurality of teeth as applicant argued.  The Examiner respectfully disagrees, as the claim limitation requires “each of the at least two support segments including a plurality of teeth” which can be interpreted as each pair of segments, wherein a pair of segments having teeth 15 as shown in annotated Fig.1 below.  Therefore, the rejection under 35 USC § 102 is maintained. 

    PNG
    media_image1.png
    513
    635
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16, 18-19, 22, 24-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmer (US 3412836)
Wilmer discloses 
Regarding claim 26, a friction lining plate (Figs.1-3, 10) comprising:  -3-Application No.: 16/332,097Docket No.: 619600.1009 Response to Restriction Requirement dated March 19, 2020 

 a plate carrier (13), the at least two support segments being connected to the plate carrier so the at least two support segments are indirectly connected together by the plate carrier (e.g. it key connects to circular member; see col.3 lines 6-15);
 each of the at least two support segments (examiner interprets as each pair of the plurality of segments having teeth 15, as shown in annotated Fig. below) including a plurality of teeth (15) and the plate carrier including a plurality of teeth (35), the teeth of the at least two support segments intermeshing with the teeth of the plate carrier (15 is meshing with 14)

    PNG
    media_image2.png
    513
    546
    media_image2.png
    Greyscale


   	Regarding claim 13, wherein the at least two at least two support segments are connected to the plate carrier by a form fit (e.g. a key 15 of each segment has a shape to be interlock with the shape groove 14 as shown in figs. 1-2) such that the at least two support segments are fixed in both a radial direction and in a circumferential direction relative to the plate carrier (col.2 lines 60-67).

Regarding claim 14, radially inwardly or outwardly (e.g. key portion 15 is radially inward as shown in Fig.1), the teeth of the at least two support segments constitute a common form-fit geometry which is complementary to a form-fit geometry of the plate carrier (e.g. a key 15 of each segment has a geometry shape that has a form which is interlock in groove shape or slot 14 as shown in Figs. 1-3)
Regarding claim 15, the teeth of the at least two support segments intermesh with the teeth of the plate carrier on a common pitch circle (e.g. pitch circle where 14, 15 are meshing) of the intermeshing teeth.

Regarding claim 16, wherein a root diameter or tip diameter of the at least two support segments is larger, at least at one point per tooth, than a tip diameter or root diameter of plate carrier (as shown in Fig.1, root diameter of 13 is smaller than tip diameter of support segment)

Regarding claim 18, wherein the at least two support segments have one-dimensional geometries at mutually facing abutting edges of the at least two support segments (as shown in Fig.3, key 15 has one dimensional geometry or straight edges at abutting edges).

Regarding claim 19, wherein the segmented support element has substantially a form of a circular ring disc (as shown in Fig.1; segments are formed in circular disc).

Regarding claim 22, a method of making the friction lining plate comprising making the at least two support segments (e.g. plurality of friction-faced segments 11; see col.2 lines 60-61) that are not directly connectable to each other (as shown in Fig. 1-3); and indirectly connecting the at least two support segments together by connecting the at least two support segments to the plate carrier (e.g. it key connects to circular member; see col.3 lines 6-15).
Regarding claim 24, wherein the connecting of the at least two support segments to the plate carrier includes connecting teeth (15) of the at least two support segments in a form fit with teeth of the plate carrier (14).

Regarding claims 25 and 29, the teeth of the at least two support segments are connected in the form fit with the teeth of the plate carrier via undercuts of the teeth of the at least two support segments (e.g. key 15 of segment formed inner toothing that engaged with groove 14 to form undercuts; see Figs.1-3).

Regarding claim 27, wherein each of the at least two support segments includes at least one friction lining element (22).

Regarding claim 28, wherein the at least two support segments are connected to the plate carrier by the teeth (15) of the at least two support segments being e.g. a key 15 of each segment has a shape to be interlock with the shape groove 14 as shown in figs. 1-2) with the teeth (14) of the plate carrier.

Regarding claim 30, wherein the teeth of the at least two support segments have a form of isosceles trapeziums (e.g. the key 15 has isosceles trapezoid; where the opposite side are substantially the same length and angles on either sides of the base are the same size,  as shown in fig.3).

Regarding claim 31, wherein the isosceles trapeziums widen radially inwardly (e.g. 15 has widen part is radially inward, see fig.3).

Regarding claim 32, the plate carrier is an inner plate carrier (13 is inner plate) having the teeth (14) on an outer circumferential surface thereof (see fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer (US 3412836) in view of Kremer (US 6644453) 

Regarding claim 17, Wilmer does not disclose wherein the at least two support segments each comprises at least one undulation extending in the circumferential direction.
Kremer teaches a friction plate (see abstract) wherein segment (fig.6, 90 or 94) comprise at least one undulation extending in the circumferential direction (as shown in fig.6, see col.4 lines 11-31; the waved friction plate 30 has a first side 86 and an opposing or second side 88. The waved friction plate 30 has at least one, and in certain embodiments, a plurality of, upwardly extending peak or crest sections 90 and at least one, and in certain embodiments, a plurality of, downwardly extending valley or trough sections 94.)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ at least two segments each with at least one undulation extending in the circumferential direction as taught by Kremer in the friction segments of Wilmer for the benefits of reducing thermal damage and shudder (see col.1 lines 51-67)

Claims 21, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer (US 3412836) in view of Okamura (US 20140346003)

Regarding claim 21, Wilmer does not disclose the friction lining plate is a wet-running friction lining plate.

It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ wet friction lining plate as taught by Okamura in the friction plate of Wilmer for the benefit of reducing drag torque (see ¶ [0025] of Okamura)

Regarding claim 33, Wilmer does not disclose the plate carrier is a sheet metal part.
Okamura teaches the plate carrier (fig.1, 2) is a sheet metal part (¶ [0046])

It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ a sheet metal carrier plate as taught by Okamura in the clutch device of Wilmer for the benefits of economical mass production operations and high strength.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659